Citation Nr: 1641549	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  12-27 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for service-connected spondylosis and degenerative disc disease of the cervical spine.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel

INTRODUCTION

The Veteran had active service from March 1973 to August 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating action of a Department of Veterans Affairs (VA) Regional Office (RO) which denied an increased disability rating for the Veteran's cervical spine disability. 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in May 2013.  A copy of the transcript of that hearing is of record.

In November 2013, the Board remanded this case for additional development. The file has now been returned to the Board for further consideration.

In April 2014, the Appeals Management Center (AMC) issued a rating decision granting service connection for the right and left upper radicular groups, each rated as 20 percent disabling and each effective October 8, 2010.  The Veteran has not appealed the 20 percent ratings assigned for his bilateral upper extremity disabilities.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran last underwent VA examination of his cervical spine disability in January 2014, more than two years prior.  The January 2014 VA examination is inadequate.  The examiner did not include report of the Veteran's range of motion of the cervical spine considering both active and passive motion.  New case law provides a precedential finding that 38 C.F.R. § 4.59 (2015) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing.  Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  On remand, the AOJ should afford the Veteran a new VA examination to obtain updated evidence as to the severity of the Veteran's cervical spine disability, with adequate range of motion testing results.

Also, the Veteran underwent VA examination of the cervical spine in January 2011; however it does not appear that the examination report is associated with the claims file. There is of record a November 2011 addendum to the examination report.  The Veteran's most recent VA treatment records available for review are dated in December 2013.  On remand, the AOJ should obtain and associate with the claims file the Veteran's January 2011 VA examination report and his updated VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangement to obtain and associate with the Veteran's claims file his January 2011 VA examination report, as well as his VA treatment records dated since December 2013.

2.  After the above development is completed, schedule the Veteran for a VA examination with an appropriate examiner to determine the current severity of his service-connected spondylosis and degenerative disc disease of the cervical spine.  

The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.

All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail, specifically to include range of motion testing of the cervical spine considering both active and passive motion.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be completed.

The examiner must provide a comprehensive report including complete explanation for all opinions and conclusions reached.

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim, considering any additional evidence added to the record.  If the action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




